                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO



DENNIS LEROY CHAVEZ,

      Plaintiff,

v.                                                           Civ. No. 18‐193 KG/GBW

NEW MEXICO CORRECTIONS
DEPARTMENT, et al.,

      Defendants.

             ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                  DISCOVERY AND PRETRIAL DEADLINES

      THIS MATTER comes before the Court on Defendants’ Unopposed Motion to

Extend Discovery and Pretrial Deadlines. Doc. 49. The parties seek another extension

of the deadlines previously extended in the Court’s Order Extending Case Management

Deadlines and Vacating Settlement Conference. Doc. 40. The Court, having considered

the Motion, finds good cause to GRANT it. IT IS THEREFORE ORDERED that the

scheduling deadlines in this case are modified as follows:

             Termination of Discovery:                March 27, 2020
             Dispositive Motion Deadline:             April 10, 2020

      IT IS SO ORDERED.



                                              _____________________________________
                                              GREGORY B. WORMUTH
                                              UNITED STATES MAGISTRATE JUDGE
